Appellants again urge that the confessions of each of them should have been excluded from the jury. The proof made by the person who reduced the confessions to writing unquestionably made them prima facie admissible. When the objection thereto was interposed as shown in our original opinion the trial court might properly have retired the jury for the purpose of investigating the issue of fact stated in the objection. The trial court not having pursued such course appellants might have requested that the jury be withdrawn to permit them to introduce proof on the issue. No such request was made and the admission of the confessions in evidence at the time the court ruled on the subject was not error. After the *Page 364 
sheriff testified as indicated in our original opinion if any request was then presented to the court asking that the confessions be withdrawn from the jury it does not so appear in the record. The trial court gave the jury instructions to ignore the confessions if they found that they were not freely and voluntarily made, or were induced by threats or coercion. It must be borne in mind that none of the appellants testified that they were induced to make their confessions by what the sheriff told them, and that his evidence fell short of any threat or statement of how they would be compelled to confess. Under those circumstances this court is in effect asked to hold as a matter of law that what the sheriff told appellants caused them to make their confessions and that they were not voluntary. For us to so hold would, we think, be going too far and usurping the jury's right to determine the facts.
In Williams v. State, 88 Tex.Crim. R., 225 S.W. 177, cited by appellants the evidence of accused showed quite certainly that he was induced to confess by the conduct of the officer and the admissions of the latter settled beyond question that the confession there involved was not a voluntary one. In the present case no violence of any kind was used towards appellant and the sheriff's statements were most indefinite as to any threatened improper future conduct of any one towards appellants.
In the cases of McVeigh v. State 43 Tex.Crim. R.,62 S.W. 757, and Searcy v. State, 28 Tex. Cr. App., 513, 13 S.W. 782, cited by appellants, the facts show definite promises of aid made by the officers to secure the confessions.
The motion for rehearing is overruled.